Citation Nr: 0617490	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic 
obstructive pulmonary disease (COPD) secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
October 1957; from January 1958 to December 1959; from March 
1961 to June 1961; and from May 1962 to March 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 2005 the veteran appeared and gave testimony at a 
Board hearing in Wichita, Kansas.  The transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  The veteran has an interstitial lung disease caused by 
exposure to asbestos during his active military service.

2.  The veteran suffers from pulmonary hypertension, and has 
a forced vital capacity (FVC) of less than 50-percent.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for an interstitial 
lung disease/asbestosis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.97 Diagnostic Code 6833 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

In August 1992 the veteran was granted service connection for 
"chronic obstructive pulmonary disease secondary to 
asbestosis" with a rating of 30 percent effective August 
1991.  In October 1998 the rating was increased to 60 
percent, effective February 1998.  In February 2002 the RO 
denied a February 2001 claim for a rating in excess of 60 
percent due to unemployability.  Nine months later (November 
2002) the veteran filed another claim for an increased 
rating, which was denied in a rating decision dated in May 
2003.  The veteran has appealed.

A rating of 60 percent is appropriate for cases of asbestosis 
when there is an FVC [forced vital capacity] of 50 to 64 
percent of the predicted value; or when the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 40 to 55 percent of the predicted 
value; or when the maximum exercise capacity is 15 to 20 
ml/kg/min of oxygen consumption with cardiorespiratory 
limitation.  The highest rating (100 percent) is warranted in 
cases of asbestosis when there is an FVC of less than 50-
percent of the predicted value; or when the DLCO SB is less 
than 40-percent of the predicted value; or when the maximum 
exercise capacity is less than 15 ml/kg/min of oxygen 
consumption with cardiorespiratory limitation; or upon 
findings of cor pulmonale (right heart failure) or pulmonary 
hypertension; or in cases where outpatient oxygen therapy is 
required.  38 C.F.R. § 4.79, Diagnostic Code 6833. 

The Board notes that the veteran was first service-connected 
under Diagnostic Code 6603 (emphysema), and that this 
evaluation was later changed (in July 2004) to Diagnostic 
Code 6604 (chronic obstructive pulmonary disease).  Each of 
these codes provides for a rating of 100 percent if the ratio 
of forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) is less than 40 percent; or if the DLCO 
(SB) is less than 40-percent of the predicted value; or if 
the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
or upon findings of cor pulmonale (right heart failure), 
right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or if there is an 
episode(s) of acute respiratory failure; or if outpatient 
oxygen therapy is required.  38 C.F.R. § 4.97, Diagnostic 
Codes 6603 & 6604.  

At the August 2005 hearing the veteran testified that he is 
"on oxygen at night."  He then testified that the device 
that he uses is a "CPAC" [sic] machine.  Based on the 
medical evidence of record (which documents the dispensation 
to the veteran of a "CPAP" (continuous positive airway 
pressure) machine but contains no prescriptions for oxygen) 
the Board finds that the veteran does not partake of 
"outpatient oxygen therapy" in the manner contemplated by 
the rating schedule.

VA medical records dating from January 1991 document the 
veteran as having "pulmonary asbestosis."  Treatment 
records dated in November 1999 note that the veteran 
"suffers from asbestosis" with " . . . chronic dyspnea on 
exertion."  

Pulmonary function testing (PFT) done pursuant to a May 1999 
compensation and pension (C&P) examination found the veteran 
to have an FVC of 54 percent, and a DLCO SB of 64 percent.  
These results are within the rating criteria for an 
evaluation of 60 percent.  38 C.F.R. § 4.79, Diagnostic Codes 
6603, 6604, & 6833.  

PFT done in February 2001 and in November 2002 yielded FVC 
scores of 68 percent and 56 percent, respectively.  In 
addition, the veteran's diffusion capacity was described as 
"within normal limits."  These findings are also within the 
rating criteria for an evaluation of 60 percent..  38 C.F.R. 
§ 4.79, Diagnostic Codes 6603, 6604, & 6833.  

In June 2003 the veteran underwent another C&P examination.  
According to the examiner, "what in November 2002 was 
described as "mild" restriction is now classified as 
'moderate' restrictive lung disease."  PFT done in 
conjunction with that examination yielded an FVC of 49 
percent.  

In August 2004 the veteran underwent an echocardiogram at 
Cushing Memorial Hospital, which revealed evidence of "mild 
pulmonary hypertension."  According to Dr. Whitlow, the 
veteran's private treating physician, the veteran has an 
interstitial lung disease, possibly related to asbestosis.  
Inasmuch as this diagnosis is consistent with the overall 
medical evidence of record, the Board's accepts Dr. Whitlow's 
characterization of the veteran's lung condition as an 
"interstitial lung disease."  

The evidence establishes that the veteran has an FVC of less 
than 50 percent.  He also suffers from pulmonary 
hypertension, as demonstrated by an echocardiogram.  A 
disability rating of 100 is therefore warranted under 
38 C.F.R. § 4.97, Diagnostic Code 6833.

Although the veteran was initially rated under Diagnostic 
Code 6603 (which was later changed by the RO to Diagnostic 
Code 6604), the Board notes that the veteran was not 
diagnosed with pulmonary hypertension prior to July 2004, and 
was not found to have an FVC of less than 50 percent (and 
thereby meet the criteria for Diagnostic Code 6683) until May 
2003.  In fact, PFT done in November 2002 found the veteran's 
FVC to be greater than 50 percent.  The veteran therefore did 
not meet the criteria for an evaluation of 100 percent under 
Diagnostic Code 6833, much less Diagnostic Codes 6604 or 
6603, before November 2002.  Accordingly, the Board finds 
that no harm resulted from the prior rating of the veteran's 
lung disease under Diagnostic Codes 6603 or 6604.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.



ORDER

Entitlement to a rating of 100 percent for an interstitial 
lung disease/asbestosis is granted, subject to the 
regulations governing the payment of monetary benefits.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


